t c summary opinion united_states tax_court dale j and phillis l de both petitioners v commissioner of internal revenue respondent docket no 438-00s filed date dale j de both pro_se bric w johnson for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure this court must decide whether petitioners must include a workers’ compensation offset of dollar_figure as part of their social_security_benefits some of the facts in this case have been stipulated and are so found petitioners resided in cottage grove minnesota at the time they filed their petition in date phillis de both petitioner was injured in a workplace accident both of petitioner's arms were severed and she suffered other serious injuries petitioner received workers'_compensation benefits under minnesota law for her injuries she also received social_security_benefits under federal_law for her injuries compcost inc compcost a state fund mutual company handles the minnesota workers’ compensation claims of petitioner on date compcost advised that the dollar_figure threshold under minnesota law was met on date and since that date compcost has been taking a social_security offset against petitioner’s workers’ compensation benefit the social_security administration filed a form_1099 with respondent which indicated that in petitioner received total benefits of dollar_figure of that amount dollar_figure was not paid to petitioner but was a worker's compensation offset in petitioner received payments totaling dollar_figure from social_security and an dollar_figure medicare premium was paid on her behalf during petitioner also received workers'_compensation payments totaling dollar_figure on their tax_return petitioners reported dollar_figure dollar_figure rounded amount minus the workers’ compensation offset of dollar_figure as the amount of benefits they received from social_security they reported dollar_figure as the amount of social_security_benefits includable in their gross_income respondent determined that petitioners failed to report dollar_figure of social_security_benefits and that percent of that amount or dollar_figure is includable in their gross_income petitioners claim that because both workers'_compensation and social_security_benefits were reduced using the same offset petitioner did not actually receive the dollar_figure from anyone accordingly petitioners contend that the dollar_figure should not be included as part of petitioner’s social_security_benefits social_security_benefits are generally included in income as provided by sec_86 workers'_compensation benefits are generally not included in income under sec_104 when an individual receives both social_security_benefits and workers’ compensation benefits in the same year on account of the same injury the social_security_benefits paid to the individual are generally reduced by a portion of the workers’ compensation benefits and this reduction is the workers’ compensation offset c f_r sec_404 a the workers'_compensation offset to social_security_benefits generally is considered as included in the amount of social_security_benefits received sec_86 mikalonis v commissioner tcmemo_2000_281 the relevant house report states in part for example if an individual were entitled to dollar_figure of social_security disability benefits but received only dollar_figure because of the receipt of dollar_figure of workmen’s compensation benefits then for purposes of the provisions taxing social_security_benefits the individual will be considered to have received dollar_figure of social_security_benefits h rept pincite however what is vital in this case is that social_security_benefits are not to be reduced by workers'_compensation benefits if the workers'_compensation plan provides for the reduction of the workers’ compensation benefits by social_security_benefits c f_r sec_404 b as respondent puts it this prevents a double offset under minnesota law after a total of dollar_figure of workers'_compensation benefits has been paid the amount of such benefits to be received thereafter shall be reduced by the amount of social_security_benefits received on account of the same injury minn stat ann sec_176 subdiv thus under c f_r sec_404 b petitioner's social_security_benefits should not have been reduced by a workers'_compensation offset because petitioner's workers'_compensation benefits were offset by social_security_benefits after date the workers'_compensation benefits were reduced by the social_security_benefits throughout the form_1099 from the social_security administration shows that petitioner's social_security_benefits were reduced for the workers'_compensation offset in there was a double offset respondent concedes that if the social_security administration reduced social_security_benefits to offset workers’ compensation benefits and compcost reduced workers’ compensation benefits to offset social_security_benefits petitioners would have had a workers’ compensation offset to their social_security_benefits but would not have received the workers’ compensation benefits on which the offset was based we find that petitioner did not receive the dollar_figure amount from compcost or from the social_security administration in petitioners are not required to include dollar_figure as part of their social_security_benefits in if the social_security administration pays the amount it owed petitioner in at some point in the future the appropriate amount will be includable in petitioners’ gross_income at that time sec_86 accordingly we hold for petitioners reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioners
